Citation Nr: 1130608	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  07-15 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1955 to June 1959 and from September 1990 to July 1991, with additional service in the Air Force Reserves.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and assigned a 0 percent rating for bilateral hearing loss, effective November 30, 2005.  

In August 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  


FINDINGS OF FACT

1.  Since the date of service connection, the Veteran's bilateral hearing loss has been manifested by auditory acuity levels of no more than Roman Numeral I, bilaterally.  Speech recognition ability, measured using the Maryland CNC speech recognition test, has been no worse than 92 percent in the right ear and 94 percent in the left ear.

2.  The competent evidence of record does not present an exceptional or unusual disability picture with such related factors as a marked interference with employment or frequent periods of hospitalization due to the Veteran's service-connected hearing loss so as to render impractical the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  Since the date of service connection, the criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2010).

2.  The criteria for referral for consideration of an increased rating for bilateral hearing loss on an extra-schedular basis have not been met. 38 C.F.R. § 3.321(b)(1) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002 & 2011); 38 C.F.R. Part 4 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

The Veteran's bilateral hearing loss is rated according to a mechanical application of the rating schedule, using numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Ratings for bilateral defective hearing range from 0 percent to 100 percent.  The basic method of rating hearing loss involves audiological test results of impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85 (2010).

The current rating criteria include an alternate method of rating exceptional patterns of hearing, as defined in 38 C.F.R. § 4.86 (2010).  The alternative method provides that, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2010).  

Additionally, when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral, and then elevate that numeral to the next higher Roman numeral, evaluating each ear separately.  38 C.F.R. § 4.86(b) (2010).  

In this case, the Veteran's test results do not meet the numerical criteria for a rating based on either of the exceptional patterns of hearing.  38 C.F.R. § 4.86 (2010).  Furthermore, no audiologist has certified that the speech discrimination test is inappropriate because of language difficulties, speech discrimination scores, or any other reason.  Therefore, the use of Table VIa is not warranted.  38 C.F.R. § 4.85(c) (2010).

The Veteran, in written statements and testimony before the Board, contends that he has been entitled to a compensable rating for bilateral hearing loss since November 30, 2005, the date service connection was established.  He further asserts that, during the relevant appeals period, he has been fitted with binaural hearing aids and received ongoing treatment for progressively worsening hearing problems.

The pertinent evidence includes VA audiological examinations conducted in August 2006 and November 2010, which revealed bilateral sensorineural hearing loss attributable to jet aircraft noise exposure that the Veteran had incurred while serving on the flight line as an Air Force aviation mechanic.

At the August 2006 VA examination, the Veteran's pure tone thresholds, in decibels, were assessed as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
35
60
55
LEFT
15
20
20
35
40

The pure tone threshold averages were 42.5 in the right ear and 28.75 in the left ear.  Speech recognition ability was measured as 92 percent in the right ear and 96 percent in the left ear using the VA-prescribed Maryland CNC speech recognition test.  38 C.F.R. § 4.85(a) (2010).  

With respect to the Veteran's right ear, applicable law provides that an average pure tone threshold of 42.5 decibels with speech discrimination of 92 percent warrants a designation of Roman Numeral I.  38 C.F.R. § 4.85, Table VI (2010).  With respect to his left ear, the average pure tone threshold of 28.75 decibels with speech discrimination of 96 percent also warrants a designation of Roman Numeral I.  38 C.F.R. § 4.85, Table VI (2010).  Where each ear is Roman Numeral I, the appropriate rating is 0 percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (2010).

The Veteran's subsequent VA medical records show that he underwent a January 2010 VA audiology consultation in which he complained of worsening hearing problems.  Specifically, the Veteran reported increased difficulty hearing his wife's voice, listening to television and radio programs, and understanding conversations in the presence of background noise.  

Contemporaneous audiological testing revealed slightly diminished binaural acuity, relative to the prior examination:






HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
45
65
60
LEFT
15
15
30
40
50

The pure tone threshold averages were 48.75 in the right ear and 33.75 in the left ear.  Speech recognition ability was measured as 92 percent in the right ear and 88 percent in the left ear.  However, the January 2010 consultation report does not show that the audiologist used the Maryland CNC speech recognition test as required by 38 C.F.R. § 4.85(a).  Thus, the results of that consultation cannot be evaluated under the usual method for rating hearing loss.  Moreover, absent any showing of an exceptional pattern of hearing loss or certification by a VA audiologist that the speech discrimination test was inappropriate, the use of Table VIa is also unwarranted.  38 C.F.R. § 4.85(c) (2010).  

Even if the Board were to apply Table VIa, the January 2010 audiometric test results would not show that the Veteran had compensable hearing loss.  On the contrary, under Table VIa, the Veteran's average puretone threshold of 48.75 for the right ear would warrant a designation of Roman Numeral II while his average puretone threshold of 33.75 for the left ear would warrant a designation of Roman Numeral I.  Such hearing levels are consistent with a 0 percent rating under Table VII of 38 C.F.R. § 4.85.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).

Even if the Board were to find that the Maryland CNC test was used and apply the results of the test, a compensable rating still would not be warranted.  With respect to the Veteran's right ear, applicable law provides that an average pure tone threshold of 48.75 decibels with speech discrimination of 92 percent warrants a designation of Roman Numeral I.  38 C.F.R. § 4.85, Table VI (2010).  With respect to his left ear, the average pure tone threshold of 33.75 decibels with speech discrimination of 88 percent also warrants a designation of Roman Numeral II.  38 C.F.R. § 4.85, Table VI (2010).  Where one ear is Roman Numeral I and the other is Roman Numeral II, the appropriate rating is 0 percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (2010).


The record thereafter shows that, in March 2010, the Veteran was fitted with bilateral hearing aids.  On a follow-up appointment the next month, his hearing aids were reprogrammed to enable him to better distinguish sounds at high frequencies.

Pursuant to the Board's remand, the Veteran was afforded another VA audiology examination in November 2010.  At that time, he again complained of worsening hearing loss.  Despite those assertions, the Veteran's audiological test results failed to show that his overall hearing levels had changed significantly since the January 2010 consultation:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
45
60
60
LEFT
15
25
30
45
45

The Veteran's decibel averages were 47.5 in the right ear and 36.25 in the left ear.  His Maryland CNC speech recognition test scores were 92 and 94 percent in the right and left ear.  

The above test results are consistent with designations of Roman Numeral I, bilaterally, under Table VI of 38 C.F.R. § 4.85.  Therefore, those results show that the Veteran's service-connected hearing loss has continued to meet the criteria for a 0 percent rating under Diagnostic Code 6100.  

The August 2006 and November 2010 VA audiology examination reports constitute the only clinical findings of record that are valid and complete for rating purposes.  Even the January 2010 audiology consultation does not show entitlement to a compensable rating for hearing loss.  Significantly, the Veteran has not contended, and the evidence does not otherwise show, that his hearing loss has worsened since the date of the last audiometric examination.  Accordingly, the Board finds that an additional VA examination is not warranted with respect to his claim.  

The Board is sympathetic to the Veteran's concerns that his bilateral hearing loss has progressively worsened throughout the pendency of this appeal.  He is competent to report problems understanding conversations and listening to radio and television programs, as such symptoms are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994); Hensley v. Brown, 5 Vet. App. 155 (1993).  Nevertheless, the Veteran has not been shown to have the expertise to render a medical opinion on the severity of his service-connected hearing loss.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Accordingly, the Board remains bound by the aforementioned clinical evidence, which, when applied to the schedular criteria, shows that the Veteran's hearing loss has not warranted a compensable rating at any time since the date of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).

For the foregoing reasons, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for an initial compensable rating for hearing loss and that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2010).  However, the regulations also provide for exceptional cases involving compensation.  Ratings shall be based, as far as practicable, upon the average impairments of earning capacity with the additional proviso that VA shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  However, the Board finds in this case that the regular schedular standards are not inadequate.

The Board acknowledges that the Veteran's clinical records and lay statements indicate that his bilateral hearing loss requires him to wear hearing aids and interferes with his ability to participate in conversations and listen to radio and television programs.  Additionally, the Board is mindful that the Veteran has retired from his civilian occupation as a bus driver.  However, the Veteran has not alleged that his retirement was caused or hastened by his hearing loss.  Nor does the evidence of record otherwise show that this service-connected disability precludes the Veteran from working or markedly interferes with his employment.  

The Board observes that the schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).

Additionally, the competent evidence of record does not show frequent, or, indeed, any, hospitalizations due to the Veteran's hearing loss.  Nor does that evidence indicate that the disability results in a marked functional impairment to a degree other than that addressed by VA's Rating Schedule.  Accordingly, the Board finds that any degree of impairment associated with the Veteran's service-connected hearing loss is already contemplated by the applicable schedular criteria.  Van Hoose v. Brown, 4 Vet. App. 361 (1993) (disability rating is recognition that industrial capabilities are impaired).  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 



Duties to Notify and Assist the Appellant

The Veteran's claim for an increased initial rating for bilateral hearing loss arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board finds that VA satisfied its duties to notify the Veteran in this case.

As to VA's duty to assist, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained VA medical examinations and afforded the Veteran the opportunity to testify at a Travel Board hearing in support of his claim.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


